DETAILED ACTION
1	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in reply to applicant communication filed on October 22, 2021. Claims 1, 8, 10 and 18 have been amended. Claims 2 and 23 have been cancelled. New claims 26-29 are added. Claims 1, 3-20, 22 and 24-29 are pending. Claims 1, 10 and 18 are independent form are presented for examination.

Response to Argument
2	Applicant’s arguments filed on October 22, 2021 have been fully considered but they are moot based on new grounds of rejection. 

Claim Rejections - 35 USC § 103
3	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4	Claims 1, 3-5, 7-20 and 22, 24-29 are rejected under 35 U.S.C. 103 as being unpatentable over Townsend et al. (Townsend, hereinafter) (U.S. Patent Application Publication No. 2015/0256508 A1) in view of Kim et al. (Kim, hereinafter) (U.S. Patent Application Publication No. 2009/0164661 A1) further in view of Brown (WO 2020/245568 A1) .

receiving, from a computing device ([0055], client 312) and by a name server ([0056]; DNS name server 332) of a Domain Name System (DNS), a request indicating a subdomain Of a domain ([0055]-[0057] & [0032]; receiving by name server 332 a DNS request sent from client 312… The client 312 issues a DNS request 410 to the DNS nameserver 332 requesting domain name information for the unique domain name/subdomain); 
determining, by the name server and based on data received from the computing device, a geographical region associated with the computing device ([0034]-[0035], [0069] & [0079]; client’s DNS request is parsed by the name server to determine the source IP address/geographic location which is used as subscriber (requesting client) identifier (see also claim 2 limitation of the current claimed invention)); 
determining, by the name server, based on the geographical region associated with the computing device ([0034]-[0035], [0069] & [0079]), one or more second name servers of the DNS, configured to respond to DNS queries of the subdomain ([0027] & [0053]-[0054]; the DNS nameserver attempts to retrieve the domain name information using one or more authoritative and/or root DNS nameservers).
Townsend further discloses transferring DNS request to be served by other multiple name servers to the other multiple name servers ([0006]-[0008]).
But Townsend doesn’t explicitly disclose sending, to the computing device, a message causing the computing device to send the request to at least one of the one or more second name servers. 
([0034]-[0036]; The global authoritative name server 134 also generates the new NS record list that includes IP addresses of other regional authoritative name servers which are designated to serve the network location of the local name server 120 at block 220…and returns to the DNS resolution requesting unit 120, Fig. 3, 220).
It would have been obvious to one ordinary skill in the art before the effective filing date of the current invention to combine the teaching of Townsend, and Kim because Kim’s teaching would allow Townsend’s system to provide a faster domain name resolution service.
But Townsend in view of Kim doesn’t explicitly disclose a message causing the computing device to send the request to at least one of the one or more second name servers. 
However, Brown in analogous art, discloses a message causing the computing device to send the request to at least one of the one or more second name servers (Page 8, lines 25-32 & page 10, lines 1-10; the user device 201 caches the resource records (records include IP address of the domain server returned from domain name server via DNS resolver 203). The web browser running on the user device 201 sends a request to the IP address for the web server associated with the domain name“example.com” over Hypertext Transfer Protocol (Secure) (HTTP(S)) for website HTML content for the domain name“example.com”. The IP address for the web server associated with the domain name“example.com” was included in the resource records returned by the DNS resolver 203).


Regarding claim 3, Townsend further teaches the method of claim 1, wherein the request comprises the data received from the computing device, and wherein the determining the geographical region associated with the computing device is based on the request ([0034]-[0035], [0069] & [0079]; client’s DNS request is parsed by the name server to determine the source IP address/geographic location which is used as subscriber (requesting client) identifier).

Regarding claim 4, Townsend doesn’t explicitly teaches the limitations of claim 4. However, Kim discloses wherein the determining the one or more second name servers comprises determining plurality of geographical regions respectively associated with a plurality of second name servers ([0035] & [0046]-[0047]; The global authoritative name server 134 also generates the new NS record list that includes IP addresses of other regional authoritative name servers which are designated to serve the network location of the local name server 120 at block 220, Fig. 1 zones/regions).
It would have been obvious to one ordinary skill in the art before the effective filing date of the current invention to combine the teaching of Townsend, and Kim because Kim’s teaching would allow Townsend’s system to provide a faster domain name resolution service.

Regarding claim 5, Townsend doesn’t explicitly teaches the limitations of claim 5. However, Kim discloses wherein the determining the one or more second name servers comprises determining that the one or more second name servers are geographically located within a geographical distance threshold of the computing device ([0046]-[0047]; name server designated for Europe or a certain sub-region).
It would have been obvious to one ordinary skill in the art before the effective filing date of the current invention to combine the teaching of Townsend, and Kim because Kim’s teaching would allow Townsend’s system to provide a faster domain name resolution service.

Regarding claim 7, Townsend teaches the method of claim 1, further comprising: 
receiving, by the name server and from a second computing device, a second request indicating a second subdomain of the domain ([0055]-[0057]; receiving by name server 332 a DNS request sent from client 312… The client 312 issues a DNS request 410 to the DNS nameserver 332 requesting domain name information for the unique domain name/subdomain).
But Townsend doesn’t explicitly disclose based on determining that location information of the second computing device is not obtained within a time threshold, determining, by the name server, a plurality of third name servers, of the DNS, that are configured to respond to DNS queries of the second subdomain; and sending, to the second computing device, a message indicating at least one name server of the plurality of third name servers. 
([0032]-[0033] & [0061]; based on clients location information optimal name servers that satisfied regional requirement based on distance/speed are assigned for the requesting client); and 
sending, to the second computing device, a message indicating at least one name server of the plurality of third name servers ([0034]-[0036]; The global authoritative name server 134 also generates the new NS record list that includes IP addresses of other regional authoritative name servers which are designated to serve the network location of the local name server 120 at block 220…and returns to the DNS resolution requesting unit 120, Fig. 3, 220).
It would have been obvious to one ordinary skill in the art before the effective filing date of the current invention to combine the teaching of Townsend, and Kim because Kim’s teaching would allow Townsend’s system to provide a faster domain name resolution service.

Regarding claim 8, Townsend doesn’t explicitly teaches the limitations of claim 8. However, Kim discloses the method of claim 8, wherein determining the geographical region associated with the computing device comprises: 
based on determining that location information of the computing device is not obtained within a time threshold, determining, by the name server, a first plurality of name servers, of the DNS, that are configured to respond to DNS queries of the ([0032]-[0033] & [0061]; based on clients location information optimal name servers that satisfied regional requirement based on distance/speed are assigned for the requesting client);
based on determining that a distance between two name servers of the first plurality of name servers meets or exceeds a distance threshold, increasing the time threshold ([0032]-[0033] & [0061]; based on clients location information optimal name servers that satisfied regional requirement based on distance/speed are assigned for the requesting client); and
determining the geographical region associated with the computing device based on location information, of the computing device, obtained within the increased time threshold ([0023]; Network locations may be determined based on network distance/speed between the client 110 or the local name server 120 and an authoritative name server. Network locations may or may not coincide with geographical locations of the client 110 and the authoritative name server).
It would have been obvious to one ordinary skill in the art before the effective filing date of the current invention to combine the teaching of Townsend, and Kim because Kim’s teaching would allow Townsend’s system to provide a faster domain name resolution service.


Regarding claim 9, Townsend doesn’t explicitly teaches the limitations of claim 9. However, Kim discloses wherein the determining the one or more second name servers comprises: 
([0046]-[0047]; regionally grouped name servers, Fig. 1 different zones name servers); and 
determining, based on selecting a second name server from each group of the plurality of groups, the one or more second name servers ([0046]-[0047]; In this embodiment the A-NS2 160 is designated as the regional authoritative name server that handles the network location corresponding to Europe. For a second domain name resolution request, the A-NS2 160 may generate a sub-regional authoritative name server list including the A-NS3 162 and/or the A-NS4 164, Fig. 1 different zones name servers).
It would have been obvious to one ordinary skill in the art before the effective filing date of the current invention to combine the teaching of Townsend, and Kim because Kim’s teaching would allow Townsend’s system to provide a faster domain name resolution service.

Regarding claim 10, Townsend teaches a method comprising: 
receiving, from a computing device and by a name server of a Domain Name System (DNS), a request indicating a subdomain of the domain ([0055]-[0057]; receiving by name server 332 a DNS request sent from client 312… The client 312 issues a DNS request 410 to the DNS nameserver 332 requesting domain name information for the unique domain name/subdomain);
determining, by the name server, a plurality of second name servers, of the DNS, that are configured to respond to DNS queries of the subdomain ([0027] & [0053]-[0054]; the DNS nameserver attempts to retrieve the domain name information using one or more authoritative and/or root DNS nameservers);
receiving, from the computing device, location information associated with the computing device ([0034]-[0035], [0069] & [0079]; client’s DNS request is parsed by the name server to determine the source IP address/geographic location which is used as subscriber (requesting client) identifier (see also claim 2 limitation of the current claimed invention)).
But Townsend doesn’t explicitly disclose based on determining that the location information associated with the computing device is obtained by the name server within a time threshold that is based on location information associated with the plurality of second name servers, determining a subset of the plurality of second name servers; and sending, to the computing device, a message indicating the subset of the plurality of second name servers. 
Kim, in analogous art, discloses based on determining that the location information associated with the computing device is obtained by the name server within a time threshold that is based on location information associated with the plurality of second name servers, determining a subset of the plurality of second name servers ([0032]-[0033] & [0061]; based on clients location information optimal name servers that satisfied regional requirement based on distance/speed are assigned for the requesting client); and 
sending, to the computing device, a message indicating the subset of the plurality of second name servers ([0034]-[0036]; The global authoritative name server 134 also generates the new NS record list that includes IP addresses of other regional authoritative name servers which are designated to serve the network location of the local name server 120 at block 220…and returns to the DNS resolution requesting unit 120, Fig. 3, 220).
It would have been obvious to one ordinary skill in the art before the effective filing date of the current invention to combine the teaching of Townsend, and Kim because Kim’s teaching would allow Townsend’s system to provide a faster domain name resolution service.
But Townsend in view of Kim doesn’t explicitly disclose a message causing the computing device to send the request to at least one of the one or more second name servers. 
However, Brown in analogous art, discloses a message causing the computing device to send the request to at least one of the one or more second name servers (Page 10, lines 25-32 & page 10, lines 1-10; the user device 201 caches the resource records (records include IP address of the domain server returned from domain name server via DNS resolver 203). The web browser running on the user device 201 sends a request to the IP address for the web server associated with the domain name“example.com” over Hypertext Transfer Protocol (Secure) (HTTP(S)) for website HTML content for the domain name“example.com”. The IP address for the web server associated with the domain name“example.com” was included in the resource records returned by the DNS resolver 203).
It would have been obvious to one ordinary skill in the art before the effective filing date of the current invention to combine the teaching of Townsend, and Brown 

Regarding claim 11, Townsend doesn’t explicitly teaches the limitations of claim 11. However, Kim discloses the method of claim 10, further comprising: 
Storing, by the name server, a database table indicating a plurality of time thresholds associated with a plurality of subdomains of the domain ([0032]-[0033] & [0061]; based on clients location information optimal name servers that satisfied regional requirement based on distance/speed are assigned for the requesting client).
It would have been obvious to one ordinary skill in the art before the effective filing date of the current invention to combine the teaching of Townsend, and Kim because Kim’s teaching would allow Townsend’s system to provide a faster domain name resolution service.

Regarding claim 12, Townsend doesn’t explicitly teaches the limitations of claim 12. However, Kim discloses the method of claim 10, further comprising: 
based on determining, by the name server, that a distance between two second name servers of the plurality of second name servers meets or exceeds a distance threshold, increasing the time threshold ([0032]-[0033] & [0061]; based on clients location information optimal name servers that satisfied regional requirement based on distance/speed are assigned for the requesting client).
It would have been obvious to one ordinary skill in the art before the effective filing date of the current invention to combine the teaching of Townsend, and Kim 

Regarding claim 13, Townsend doesn’t explicitly teaches the limitations of claim 13. However, Kim discloses the method of claim 10, further comprising: 
based on determining, by the name server, that an average distance between second name servers of the plurality of second name servers meets or exceeds a distance threshold, increasing the time threshold ([0032]-[0033] & [0061]; based on clients location information optimal name servers that satisfied regional requirement based on distance/speed are assigned for the requesting client).
It would have been obvious to one ordinary skill in the art before the effective filing date of the current invention to combine the teaching of Townsend, and Kim because Kim’s teaching would allow Townsend’s system to provide a faster domain name resolution service.

Regarding claim 14, Townsend doesn’t explicitly teaches the limitations of claim 14. However, Kim discloses wherein the determining the subset of the plurality of second name servers comprises determining, as members of the subset, servers, of the plurality of second name servers, located within a distance threshold of the computing device ([0046]-[0047] & [0032]-[0034]; name server designated for and located within Europe or a certain sub-region).
It would have been obvious to one ordinary skill in the art before the effective filing date of the current invention to combine the teaching of Townsend, and Kim 

Regarding claim 15, Townsend doesn’t explicitly teaches the limitations of claim 14. However, Kim discloses wherein the determining the subset of the plurality of second name servers comprises determining, as members of the subset, servers, of the plurality of second name servers, located in a geographical region associated with the computing device ([0046]-[0047] & [0032]-[0034]; name server designated for and located within Europe or a certain sub-region).
It would have been obvious to one ordinary skill in the art before the effective filing date of the current invention to combine the teaching of Townsend, and Kim because Kim’s teaching would allow Townsend’s system to provide a faster domain name resolution service.

Regarding claim 16, Townsend further teaches the method of claim 10, further comprising: 
receiving, by the name server and from a second computing device, a second request indicating a second subdomain of the domain ([0055]-[0057]; receiving by name server 332 a DNS request sent from client 312… The client 312 issues a DNS request 410 to the DNS nameserver 332 requesting domain name information for the unique domain name/subdomain);
determining, by the name server, a plurality of third name servers, of the DNS, that are configured to respond to DNS queries of the second subdomain ([0027] & [0053]-[0054]; the DNS nameserver attempts to retrieve the domain name information using one or more authoritative and/or root DNS nameservers).  
But Townsend doesn’t explicitly disclose based on determining that location information associated with the second computing device is not obtained by the name server within a second time threshold that is based on location information associated with the plurality of third name servers, determining a second subset of the plurality of third name servers; and sending, by the name server and to the second computing device, a message indicating the second subset. 
Kim, in analogous art, discloses based on determining that location information associated with the second computing device is not obtained by the name server within a second time threshold that is based on location information associated with the plurality of third name servers, determining a second subset of the plurality of third name servers ([0032]-[0033] & [0061]; based on clients location information optimal name servers that satisfied regional requirement based on distance/speed are assigned for the requesting client); and 
sending, by the name server and to the second computing device, a message indicating the second subset ([0034]-[0036]; The global authoritative name server 134 also generates the new NS record list that includes IP addresses of other regional authoritative name servers which are designated to serve the network location of the local name server 120 at block 220…and returns to the DNS resolution requesting unit 120, Fig. 3, 220).
It would have been obvious to one ordinary skill in the art before the effective filing date of the current invention to combine the teaching of Townsend, and Kim 

Regarding claim 17, Townsend doesn’t explicitly teaches the limitations of claim 17. However, Kim discloses wherein the determining the subset of the plurality of second name servers comprises: 
grouping, by the name server and based on geographical locations of the plurality of second name servers, the plurality of third name servers into a plurality of groups ([0046]-[0047]; regionally grouped name servers, Fig. 1 different zones name servers); and
selecting, by the name server and from each group of the plurality of groups, a second name server to be included in the subset of the plurality of second name servers ([0046]-[0047]; In this embodiment the A-NS2 160 is designated as the regional authoritative name server that handles the network location corresponding to Europe. For a second domain name resolution request, the A-NS2 160 may generate a sub-regional authoritative name server list including the A-NS3 162 and/or the A-NS4 164, Fig. 1 different zones name servers).
It would have been obvious to one ordinary skill in the art before the effective filing date of the current invention to combine the teaching of Townsend, and Kim because Kim’s teaching would allow Townsend’s system to provide a faster domain name resolution service.

Regarding claim 18, Townsend teaches the method comprising: 
([0055]-[0057] & [0032]; receiving by name server 332 a DNS request sent from client 312… The client 312 issues a DNS request 410 to the DNS nameserver 332 requesting domain name information for the unique domain name/subdomain); 
determining, by the name server, a plurality of second name servers, of the DNS, that are configured to respond to DNS queries of the subdomain ([0027] & [0053]-[0054]; the DNS nameserver attempts to retrieve the domain name information using one or more authoritative and/or root DNS nameservers); 
based on determining that the plurality of second name servers are located in different geographical regions, determining a geographical region associated with the computing device ([0034]-[0035], [0069] & [0079]; client’s DNS request is parsed by the name server to determine the source IP address/geographic location which is used as subscriber (requesting client) identifier (see also claim 2 limitation of the current claimed invention)).
But Townsend doesn’t explicitly disclose that the geographical region is determined based on data received from the computing device.
selecting, by the name server and based on the geographical region associated with the computing device, a subset of the plurality of second name servers; and sending, by the name server and to the computing device, a message indicating the subset of the plurality of second name servers.
Kim, in analogous art, discloses selecting, by the name server and based on the geographical region associated with the computing device, a subset of the plurality of ([0046]-[0047]; In this embodiment the A-NS2 160 is designated as the regional authoritative name server that handles the network location corresponding to Europe. For a second domain name resolution request, the A-NS2 160 may generate a sub-regional authoritative name server list including the A-NS3 162 and/or the A-NS4 164, Fig. 1 different zones name servers); and
sending, by the name server and to the computing device, a message indicating the subset of the plurality of second name servers ([0034]-[0036]; The global authoritative name server 134 also generates the new NS record list that includes IP addresses of other regional authoritative name servers which are designated to serve the network location of the local name server 120 at block 220…and returns to the DNS resolution requesting unit 120, Fig. 3, 220).
It would have been obvious to one ordinary skill in the art before the effective filing date of the current invention to combine the teaching of Townsend, and Kim because Kim’s teaching would allow Townsend’s system to provide a faster domain name resolution service.
But Townsend in view of Kim doesn’t explicitly disclose a message causing the computing device to send the request to at least one of the one or more second name servers. 
However, Brown in analogous art, discloses a message causing the computing device to send the request to at least one of the one or more second name servers (Page 10, lines 25-32 & page 10, lines 1-10; the user device 201 caches the resource records (records include IP address of the domain server returned from domain name server via DNS resolver 203). The web browser running on the user device 201 sends a request to the IP address for the web server associated with the domain name“example.com” over Hypertext Transfer Protocol (Secure) (HTTP(S)) for website HTML content for the domain name“example.com”. The IP address for the web server associated with the domain name“example.com” was included in the resource records returned by the DNS resolver 203).
It would have been obvious to one ordinary skill in the art before the effective filing date of the current invention to combine the teaching of Townsend, and Brown because Brown’s teaching would allow Townsend’s system to optimize a domain name resolution service.

Regarding claim 19, Townsend doesn’t explicitly teaches the limitations of claim 19. However, Kim discloses wherein the selecting the subset of the plurality of second name servers comprises determining, as members of the subset, servers, of the plurality of second name servers, located within a distance threshold of the computing device ([0046]-[0047]; name server designated for Europe or a certain sub-region).
It would have been obvious to one ordinary skill in the art before the effective filing date of the current invention to combine the teaching of Townsend, and Kim because Kim’s teaching would allow Townsend’s system to provide a faster domain name resolution service.

Regarding claim 20, Townsend doesn’t explicitly teaches the limitations of claim 20. However, Kim discloses wherein the selecting the subset of the plurality of second name servers comprises determining, as members of the subset, servers, of the ([0046]-[0047] & [0032]-[0034]; name server designated for and located within Europe or a certain sub-region).
It would have been obvious to one ordinary skill in the art before the effective filing date of the current invention to combine the teaching of Townsend, and Kim because Kim’s teaching would allow Townsend’s system to provide a faster domain name resolution service.


Regarding claim 22, Townsend further teaches the method of claim 1, wherein the data received from the computing device comprises one or more of an internet protocol address ([0030]; IP address), a media access control address, Global Positioning System (GPS) data, or text data of the request ([0034]-[0035], [0069] & [0079]; client’s DNS request is parsed by the name server to determine the source IP address/geographic location which is used as subscriber (requesting client) identifier (see also claim 2 limitation of the current claimed invention))).

Regarding claim 24, Townsend doesn’t explicitly teaches the limitations of claim 24. However, Kim discloses method of claim 1, wherein the determining the one or more second name servers comprises: 
identifying a plurality of name servers associated with the geographic region ([0032]-[0034]; identifying regional name servers, Fig. 1); and
([0033]; in a case where the regional name server overloaded or idle): 
identifying one or more additional name servers not associated with the geographical region ([0033]-[0034]; update the name server list with new additional name servers); and 
selecting the one or more second name servers from the one or more additional name servers. ([0046]-[0047] & [0032]-[0034]; optimal name server is selected assigned for the job).
It would have been obvious to one ordinary skill in the art before the effective filing date of the current invention to combine the teaching of Townsend, and Kim because Kim’s teaching would allow Townsend’s system to provide a faster domain name resolution service.

Regarding claim 25, Townsend further teaches the method of claim 1, wherein the data is received separate from the request ([0030]-[0034] & [0032]-[0034]; along with the DNS request additional data such as source IP address information is received from the requesting client).

Regarding claim 26, Townsend doesn’t explicitly disclose the limitation of claim 26.
However, Brown further teaches the method of claim 1, further comprising: 
(Page. 9, lines24-25; a user enters the domain name“example.com” into a web browser on their user device 201); and 
sending, by the name server and to the computing device, an IP address corresponding to the domain (Page 10,. Lines 1-7; The DNS resolver 203 resolves the domain name starting with the right-most label first and requests the IP address for the authoritative name server 205 for the “com” TLD from the root server 204. The IP address for the authoritative name server 205 for the “com” domain name is returned from the root server 204).
It would have been obvious to one ordinary skill in the art before the effective filing date of the current invention to combine the teaching of Townsend, and Brown because Brown’s teaching would allow Townsend’s system to optimize a domain name resolution service.

Regarding claim 27, Townsend doesn’t explicitly disclose the limitation of claim 27.
However, Brown further teaches the method of claim 1, wherein the name server is an authoritative name server for the domain and the one or more second name servers are authoritative name servers for the subdomain of the domain (Page. 9, lines 13-17; In this example, the registry name server 205 is an authoritative name server of the top-level domain name “com”. The communications network 200 also includes a registrant name server 206. In this example, the registrant name server 206 is an authoritative name server of the domain name“example.com”).


Regarding claim 28, Townsend doesn’t explicitly disclose the limitation of claim 28.
However, Brown further teaches the method of claim 1, wherein the request comprises a request to resolve a subdomain of the subdomain (page. , lines; DNS resolvers determine the authoritative name servers for a given domain name by resolving the full domain name starting with the right-most label and working to the left-most label in the domain name. In this example, a user enters the domain name “example.com” into a web browser on their user device 201).
It would have been obvious to one ordinary skill in the art before the effective filing date of the current invention to combine the teaching of Townsend, and Brown because Brown’s teaching would allow Townsend’s system to optimize a domain name resolution service.

Regarding claim 29, Townsend further teaches the method of claim 1, the method further comprising: 
receiving, from the computing device and by the name server, a second request indicating a second name server of the one or more second name servers (Page. 9, lines24-25; a user enters the domain name“example.com” into a web browser on their user device 201); and 
sending, to the computing device and by the name server, a second message indicating an IP address of the second name server (Page 10, Lines 19-25; an IP address of a web server associated with the domain name“example.com” is returned to the DNS resolver 203 in the resource records for the domain name “example.com”. The DNS resolver 203 caches the resource records. The DNS resolver 203 returns the resource records to the local network 202. The local network 202 caches the resource records. The local network 202 returns the resource records to the user device 201).
It would have been obvious to one ordinary skill in the art before the effective filing date of the current invention to combine the teaching of Townsend, and Brown because Brown’s teaching would allow Townsend’s system to optimize a domain name resolution service.

6	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Townsend et al. (Townsend, hereinafter) (U.S. Patent Application Publication No. 2015/0256508 A1) in view of Kim et al. (Kim, hereinafter) (U.S. Patent Application Publication No. 2009/0164661 A1) in view of Brown (WO 2020/245568 A1) further in view of Koenning (U.S. Patent No. 10,326,700 B1).
Regarding claim 6, Townsend in view of Kim doesn’t explicitly discloses the method of claim 6.

determining, by the name server and based on hashing an Internet Protocol (IP) address of the computing device, a first hash value (Col. 22, lines 16-37; determining the subscriber/client’s hash value by hashing the IP address of the client from client’s DNS query, Figs. 7-8);
determining, by the name server and based on hashing one or more DNS resource records indicating the one or more second name servers, one or more second hash values (col. 22, lines 51-63 & Col. 24, lines 33-49; one or more hash key functions may be employed to generate the hash key value from information include in the reply (i.e. DNS replies from name services is also hashed by extracting IP addresses information) , Fig. 8, 808 and Fig. 10, 1008-1010); and 
determining, by the name server, an order of the first hash value and the one or more second hash values (Col. 20, lines 46-64; hash table that shows hash values for the subscriber and DNS name services, Fig. 7); and
determining, by the name server and based on the order of the first hash value and the one or more second hash values, a subset of the one or more second name servers (col. 22, lines 51-63 & Col. 24, lines 33-49; name services that provides DNS service for the client are indexed in the hash key table, Fig. 7);
wherein the message indicates the subset ([0065] & [0066]; subscriber table with hash information returned as a message to the calling process). 
It would have been obvious to one ordinary skill in the art before the effective filing date of the current invention to combine the teaching of Townsend in view of Kim, 

Conclusion
5	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
6	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEIKH T NDIAYE whose telephone number is (571)270-3914.  The examiner can normally be reached on Monday-Friday 8:00am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOON H HWANG can be reached on 571-272-4036.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/M. H./
Melaku Habtemariam
Examiner, Art Unit 2447
12/11/21

/SURAJ M JOSHI/Primary Examiner, Art Unit 2447